DETAILED ACTION

This office action is in response to the application filed on 07/15/2020.  Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 07/15/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Inoue et al. (US Patent or PG Pub. No. 20120113698, hereinafter ‘698).
Claim 1, ‘698 teaches a power system with communication function applied to a solid state transformer structure (e.g., see Fig. 1-13), comprising: a plurality of conversion units (e.g., 104/105), each conversion unit having an input end and an output end, and comprising a control unit, wherein the input ends of the conversion units are coupled in series and coupled to an AC power source (e.g., the AC output U, V, W of 102, see Fig. 1-13), a bus path (e.g., P and N) coupled to the output ends of the conversion units (e.g., see Fig. 1-13), a plurality of coupling units (e.g., 205 or 204, 110 of 107), each coupling unit having a signal input end and a signal output end, wherein the signal output ends of the coupling units are coupled to the control units respectively (e.g., see Fig. 1-13), and a control module (e.g., 107) coupled to the signal input end of a first-connected coupling unit of the coupling units (e.g., see Fig. 1-13), and wherein the signal output end of each coupling unit is connected to the signal input end of a next-connected coupling unit of the coupling units (e.g., the daisy-chain fashion connection of the serial communication bus111/112, see Fig. 1-13) .
Claim 2, ‘698 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein one end of the AC power source is a neutral wire, and the input end of a last-connected conversion units is coupled to the neutral wire (e.g., N, see Fig. 1-13).
Claim 3, ‘698 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the control unit of a first-connected conversion unit of the conversion units is coupled to the signal output end of the first-connected coupling unit, 
Claim 4, ‘698 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the coupling units are configured to equally distribute a total withstand voltage value corresponding to a voltage value of the AC power source (e.g., the equally distributed/divided voltage across the daisy-chain fashion connection of the serial communication bus111/112, see Fig. 1-13).
Claim 5, ‘698 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each of the coupling units is a photo couple (e.g., the optical transceiver 110 and 205, see [0083][0108][0109]), and the photo coupler electrically isolates the control module in safe voltage working environment from the control unit in high voltage working environment (e.g., see [0083][0108][0109], Fig. 1-13).
Claim 6, ‘698 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the control module is configured to transmit a plurality of packets to the first-connected coupling unit in a unit time, and the number of the packets is equal to the number of the conversion units so that the control unit of each conversion unit correspondingly receives one of the packets (e.g., see [0083][0108][0109], Fig. 4).
Claim 7, ‘698 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the control unit in each conversion unit is configured to control each conversion unit to convert the AC power source into a bus power source (e.g., P and N), and provide the bus power source to the bus path (e.g., see Fig. 1-13).

Claim 9, ‘698 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein a plurality of input ends of the conversion units are coupled in series and coupled to an AC power source (e.g., the AC output U, V, W of 102, see Fig. 1-13).
Claim 10, ‘698 teaches the limitations of claim 9 as discussed above.  It further teaches that wherein one end of the AC power source is a neutral wire, and the input end of a last-connected conversion unit of the conversion units is coupled to the neutral wire (e.g., N, see Fig. 1-13).
Claim 11, ‘698 teaches the limitations of claim 9 as discussed above.  It further teaches that wherein the control unit of a first-connected conversion unit of the conversion units is coupled to the signal output end of the first-connected coupling unit, or the control unit of a last-connected conversion unit of the conversion units is coupled 
Claim 12, ‘698 teaches the limitations of claim 9 as discussed above.  It further teaches that wherein the coupling units are configured to equally distribute a total withstand voltage value corresponding to a voltage value of the AC power source (e.g., the equally distributed/divided voltage across the daisy-chain fashion connection of the serial communication bus111/112, see Fig. 1-13).
Claim 13, ‘698 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein each of the coupling units is a photo coupler (e.g., the optical transceiver 110 and 205, see [0083][0108][0109]), and the photo coupler electrically isolates the control module in safe voltage working environment from the control unit in high voltage working environment (e.g., see [0083][0108][0109], Fig. 1-13).
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838